Exhibit 99.2 Second Quarter Fiscal 2010 Earnings Conference Call August 3, 2010 page 2 This presentation contains forward-looking statements regarding the Company's prospects, including the outlook for tanker and articulated tug barge markets, changing oil trading patterns, anticipated levels of newbuilding and scrapping, prospects for certain strategic alliances and investments, estimated fixed revenue for 2010, forecasted newbuilding delivery schedule for 2010 and 2011, projected scheduled drydock and off hire days for the third and fourth quarters of 2010, projected locked-in charter revenue and locked-in time charter days, forecasted 2010 vessel expenses, charter hire expenses, depreciation and amortization, general and administrative expenses, interest expense, and levels of equity income and capital expenditures, outcome of OSG negotiations concerning the FSO Africa, the sustainability of OSG’s annual dividend, prospects of OSG’s strategy of being a market leader in the segments in which it competes and the forecast of world economic activity and oil demand.These statements are based on certain assumptions made by OSG management based on its experience and perception of historical trends, current conditions, expected future developments and other factors it believes are appropriate in the circumstances.Forward-looking statements are subject to a number of risks, uncertainties and assumptions, many of which are beyond the control of OSG, which may cause actual results to differ materially from those implied or expressed by the forward-looking statements.Factors, risks and uncertainties that could cause actual results to differ from the expectations reflected in these forward-looking statements are described in the Company’s Annual Report for 2009 on Form 10-K and those risks discussed in the other reports OSG files with the Securities and Exchange Commission. Forward-Looking Statements page 3 90% <Oil spill response plan updated quarterly page 6 Commitments / Construction in Progress Vessel Delivery Schedule §Built-in growth and optionality of chartered- in portfolio modernizes OSG’s fleet §2H 2010 deliveries:2 MRs and 2 U.S. Flag §2011 deliveries:2 VLCCs, 4 LR1s, 2 MRs, 2 U.S. Flag and 1 chemical carrier §$3.0B of vessel assets as of June 30, 2010 -Includes $614M construction in progress; capital paid but not generating revenue §$391M shipyard contract commitments Chartered-in Owned As of 7/30/10 10 of 15 newbuilds are owned Built-in Growth Modernizes Fleet page 7 Oil imports into China source:ESAI; refinery additions source:OSG Crude Oil Imports Into China Worldwide Refining Capacity Additions In thousands of b/d Crude Segment Developments / Outlook <Third quarter is typically weak, we expect seasonal pick up in the fourth quarter <Ton-miles increasing:VLCC trade evolution •Developing trend expected to continue: W. Africa to China and Carib. (Brazil and Venezuela) to China as front haul routes and AG-West backhaul •Steady queue of projects in W. Africa that increase export capacity beginning in 2011 •Key COA contract renewal in China <Refinery capacity increases - especially in Asia - remain a key driver for crude oil supply patterns page 8 Products Segment Development / Outlook <Products expected to benefit from short- and long-term market developments <Peaks and valleys of the orderbook:what a difference a year makes •2009:witnessed excess tonnage delivered vs. contracting demand •2010:reversal expected due to positive demand, fleet contraction and increased ton-miles -Deliveries:less than 50 MRs have delivered YTD, well below Clarksons projections for 2010 -Storage:25 vessels storing clean products down from 118 at year-end 2009 <Worldwide demand for refined products has increased significantly in 2010 •1H 2010 demand grew 2.6% •2010 demand levels now forecast to be slightly over 2007 levels -Slight growth in oil demand forecast in OECD countries; 4.1% increase in demand in non-OECD <Summer 2010 •Late start to the summer “driving season” has led to a rally into the third quarter <2H 2010 expected to improve from 1H 2010 •Arbitrage-driven trades have returned on the back of economic recovery; moving more than just contracted barrels •Trans-Atlantic arbitrage opportunities between NW Europe and U.S. open in both directions -Gasoline imports to the USAC and US Gulf diesel exports back increase vessel utilization and ton- miles •Indian exports expanding into the Western markets:LRs put cargo into storage in Bahamas with MRs distributing cargo page 9 <U.S. oil demand <The competitive landscape of owners with high quality, new ships is shrinking <Fleet development is compelling and could be accelerated by bankruptcies and earlier retirement of marginal tonnage Current Positioning Jones Act Market Drivers Fleet development data is sourced from OSG as of 6/30/10; twelve vessels have OPA-90 mandated retirement dates through 2015; U.S. Oil demand source PIRA; U.S. refinery utilization source: PIRA In million of b/d U.S. Flag Developments / Outlook <The U.S. Flag is integral to OSG’s portfolio of assets •Niche market; significant barriers to entry •Predominantly a contractual business: 65% of fleet is chartered-out through 2010; 55% through 2011 <High-quality customer base <Challenges addressed •New management in place •Bender shipyard matters are behind us •First of two ATBs have delivered •Aker settlement reached •Cost reductions in U.S. Flag fleet OPEX and drydock costs achieved page * Financial Review Myles Itkin, CFO page 11 Spot rates for MRs declined $5K/day and higher percentage of MR fleet operated in spot market qtr- over-qtr (70% in Q210 vs. 45% in Q209) Redelivery of 11 older MR product carriers and $7M reduction in profit share $25.2M impairment charge on single-hull vessels ($12.5M U.S. and $12.7M crude lightering) Debt maturity pushed out by issuing $300M of Notes due 2018 which resulted in $5.5M increase in interest expense; termination of $200M secured facility resulted in $1M write-off of deferred finance costs; average amount of floating rate debt increased by $100M qtr-over-qtr FSO Africa was not employed the entire quarter; OSG’s share of loss was $8.1M which included $3.9M related to interest rate swaps that are now marked-to-market through earnings Financial Review - Income Statement page 12 Raised $450M in capital market transactions Q1; net reduction in outstanding balances under credit facilities of $369M; vessel expenditures totaled $177M; and $150M advanced to FSO joint venture Includes CIP of $614M; reflects impairment of $12.5M Principally OverseasPhiladelphia sold July 1st Funding conversion of FSOs and FSO Africa operating costs ($77M); cash collateral required by FSO JV banking facility ($72M); offset by net operating losses and ATC incentive hire distribution Reflects impairment on crude lightering operations Includes $42.2M of secured term loans prepaid on July 1 Financial Review - Balance Sheet page 13 2010 Guidance <Estimated vessel expenses (updated from $280M to $300M due to change in assumptions on single hull U.S. Flag vessels) •$275M to $290M <Time and bareboat charter hire expenses (updated from $345M to $370M due to additional charters-in) •$365M to $380M <Depreciation and Amortization •$170M to $190M <G&A •$100M to $115M <Equity income of affiliated companies (updated from $10M to $15M due to change in assumptions on the FSO Africa) •$3M to $8M <Interest expense •Interest expense approx. $65M to $75M <Capital expenditures •$23M in full year drydock costs (2H detail:Q3 $7M and Q4 $7M on 11 vessels) •$397M in full year newbuild progress payments, vessel improvements and capitalized interest (2H detail:Q3 $35M and Q4 $185M) page * Wrap-up page 15 •$20K/day Panamax •$15K/day MR Takeaways <Strong balance sheet and financial position •Conservative, consistent financial management •Liquidity position is strong •Annual dividend is sustainable •Well within all covenant limitations <Built-in growth:15-ship newbuild program delivers over next two years <Commercial pools and cargo systems create scale and ability to enhance utilization <Active asset management generates cash, creates optionality and results in competitive vessel ownership costs <Third quarter spot bookings-to-date •$40K/day VLCC •$26.5K/day Suezmax •$20.5K/day Aframax <Leveraged to rebound with OPEC production increases, spot rate improvement and start-up of export refineries in Asia page * Appendix page 17 Set forth below are significant items of income and expense that affected the Company’s results for the three and six months ended June 30, 2010 and 2009, all of which are typically excluded by securities analysts in their published estimates of the Company’s financial results Special Items Affecting Net Income/(Loss) Reconciling Items page 18 EBITDA represents operating earnings excluding net income / (loss) attributable to the noncontrolling interest, which is before interest expense and income taxes, plus other income and depreciation and amortization expense. EBITDA is presented to provide investors with meaningful additional information that management uses to monitor ongoing operating results and evaluate trends over comparative periods.EBITDA should not be considered a substitute for net income / (loss) attributable to the Company or cash flow from operating activities prepared in accordance with accounting principles generally accepted in the United States or as a measure of profitability or liquidity.While EBITDA is frequently used as a measure of operating results and performance, it is not necessarily comparable to other similarly titled captions of other companies due to differences in methods of calculation. EBITDA Consistent with general practice in the shipping industry, the Company uses time charter equivalent revenues, which represents shipping revenues less voyage expenses, as a measure to compare revenue generated from a voyage charter to revenue generated from a time charter.Time charter equivalent revenues, a non-GAAP measure, provides additional meaningful information in conjunction with shipping revenues, the most directly comparable GAAP measure, because it assists Company management in making decisions regarding the deployment and use of its vessels and in evaluating their financial performance. TCE Revenues Reconciling Items page 19 Owned Chartered-in Total Newbuild Total VLCC 9 6 15 2 17 FSO 2 - 2 - 2 Suezmax - 2 2 - 2 Aframax 6 7 13 - 13 Panamax 9 - 9 - 9 Lightering 2 5 7 - 7 Total Crude 28 20 48 2 50 LR2 - 1 1 - 1 LR1 2 2 4 4 8 MR* 14 17 31 5 36 Total Products 16 20 36 9 45 Handysize 4 8 12 3 15 ATB 7 - 7 - 7 Lightering 4 - 4 1 5 Total U.S. Flag 15 8 23 4 27 Total Gas 4 - 4 - 4 TOTAL 63 48 15 *Operating fleet Includes 2 owned U.S. Flag product carriers that trade internationally and a car carrier; newbuild fleet includes chemical tanker Fleet Composition - As of 7/30/10 page 20 Off Hire and Scheduled Drydock In addition to regular inspections by OSG personnel, all vessels are subject to periodic drydock, special survey and other scheduled or known maintenance and repairs.The table below sets forth actual days off hire for the second quarter of 2010 and anticipated days off hire for the above-mentioned events by vessel class for the third and fourth quarters of Off Hire Schedule page 21 For the Quarter Ended June 30, 2010 Note:Vessels chartered-in for less than one year are not on the Company’s fleet list.During the second quarter, the Gas segment chartered in an LPG carrier for less than one year. Charter Hire Expense by Segment page 22 Locked-in Time Charter Days by Segment Locked-in Time Charter Revenue by Segment Locked-in Charter Revenue Locked-in time charter days for 2010 are as of 6/30/10 and will differ from a more currentdate used in Appendices 3 and 4 in the quarterly earnings press release Future Revenue $/Days by Segment - As of 6/30/10 page * www.osg.com
